DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/696,745, filed 16 March 2022, which is a continuation of U.S. Patent Application No. 17/414,330, now U.S. Patent No. 11,303,873, filed 16 June 2021, which is a National Stage Entry under 35 U.S.C. § 371 of International Application No. PCT/US2019/065330, filed 10 December 2019, and claims foreign priority to European Patent Application No. EP 19155881.6, filed 7 February 2019 and domestic priority to Provisional Application No. 62/785,470, filed 27 December 2018.
Claims 1–14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3–5, and 7–12 of U.S. Patent No. 11,303,873. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are but rearrangements of the limitations in the ‘873 patent.  A detailed comparison of the claims is as follows.
Application 17/696,745
US 11,303,873
1.  A dual-head display system comprising:
a first projection head;
a second projection head;
at least one spatial modulator; and
an electronic processor configured to:
receive 2D video data;
generate, from the video data, a first plurality of intensity values of virtual primaries of a first virtual color gamut and a second plurality of intensity values of virtual primaries of a second virtual color gamut,
the first plurality of intensity values being below a luminance threshold and approximating a predefined color gamut
and the second plurality of intensity values being above the luminance threshold;
convert the first plurality of intensity values and the second plurality of intensity values into a third plurality of intensity values of predefined primaries of the first projection head
and convert the first plurality of intensity values and the second plurality of intensity values into a fourth plurality of intensity values of predefined primaries of the second projection head;
clip any negative values of the third plurality of intensity values and the fourth plurality of intensity values; and
dynamically adjust pixel levels of the at least one spatial modulator of the first and second projection heads based on the third plurality of intensity values and the fourth plurality of intensity values.
1.  A dual-head display system comprising:
a first projection head;
a second projection head;
at least one spatial modulator; and
an electronic processor configured to:
receive 2D video data;
generate, from the video data, a first plurality of intensity values of virtual primaries of a first color gamut and a second plurality of intensity values of virtual primaries of a second color gamut,
the first plurality of intensity values being below a luminance threshold and approximating a predefined color gamut
and the second plurality of intensity values being above the luminance threshold;
convert the first plurality of intensity values and the second plurality of intensity values into a third plurality of intensity values of predefined primaries of the first projection head
and convert the first plurality of intensity values and the second plurality of intensity values into a fourth plurality of intensity values of predefined primaries of the second projection head; and . . .
3. . . . wherein any negative values of the third plurality of intensity values and the fourth plurality of intensity values are clipped.
1. . . . dynamically adjust pixel levels of the at least one spatial modulator of the first and second projection heads based on the third plurality of intensity values and the fourth plurality of intensity values; . . . .
2.  The system of claim 1, wherein the luminance threshold is a threshold vector including a threshold for each color channel of the first virtual color gamut.
1. . . . wherein the luminance threshold is a threshold vector including a threshold for each color channel of the first virtual color gamut, . . . .
3.  The system of claim 2, wherein each threshold is determined based on a transform of the first virtual color gamut to the predefined color gamut.
1. . . . and wherein each threshold is determined based on a transform of the first virtual color gamut to the predefined color gamut.
Claim 4
Claim 4
5.  A method for displaying image data, the method comprising:
receiving 2D video data;
generating, from the video data, a first plurality of intensity values of virtual primaries of a first color gamut and a second plurality of intensity values of virtual primaries of a second virtual color gamut,
the first plurality of intensity values of the first virtual color gamut being below a luminance threshold and approximating a predefined color gamut
and the second plurality of intensity values being above the luminance threshold;
converting the first plurality of intensity values and the second plurality of intensity values into a third plurality of intensity values of predefined primaries of a first projection head of a display system,
and converting the first plurality of intensity values and the second plurality of intensity values into a fourth plurality of intensity values of predefined primaries of a second projection head of the display system;
clipping at least one negative value of the third plurality of intensity values and/or at least one negative value of the fourth plurality of intensity values; and
dynamically adjusting pixel levels of at least one spatial modulator of the first projection head and the second projection head of the display system based on the third plurality of intensity values and the fourth plurality of intensity values.
5.  A method for displaying image data, the method comprising:
receiving 2D video data;
generating, from the video data, a first plurality of intensity values of virtual primaries of a first virtual color gamut and a second plurality of intensity values of virtual primaries of a second virtual color gamut,
the first plurality of intensity values of the first virtual color gamut being below a luminance threshold and approximating a predefined color gamut
and the second plurality of intensity values being above the luminance threshold;
converting the first plurality of intensity values and the second plurality of intensity values into a third plurality of intensity values of predefined primaries of a first projection head of a display system,
and converting the first plurality of intensity values and the second plurality of intensity values into a fourth plurality of intensity values of predefined primaries of a second projection head of the display system; . . .
7. . . . wherein any negative values of the third plurality of intensity values and the fourth plurality of intensity values are clipped.

1. . . . dynamically adjusting pixel levels of at least one spatial modulator of the first projection head and the second projection head of the display system based on the third plurality of intensity values and the fourth plurality of intensity values; . . . .
6.  The method of claim 5, wherein the luminance threshold is a threshold vector including a threshold for each color channel of the first virtual color gamut.
5. . . . wherein the luminance threshold is a threshold vector including a threshold for each color channel . . . .
7.  The method of claim 5, wherein each threshold is determined based on a transform of the first color gamut to the predefined color gamut.
5. . . . and wherein each threshold is determined based on a transform of the first virtual color gamut to the predefined color gamut.
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 14
Claim 12


Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 12 and 13 are new dependent claims dependent on the same invention allowed in prosecution of parent application 17/414,330, now U.S. Patent No. 11,303,873.  The statement of reasons of allowance given in the 22 December 2021 Notice of Allowance in prosecution of the ‘873 patent is restated and incorporated by reference.  The examiner has no comment on the “Comments on Statement of Reasons for Allowance” filed 7 March 2022 in prosecution of the ‘873 patent, except a general statement that Applicant should in no wise consider the examiner to agree with or acquiesce to the reasoning of the comments therein.  37 C.F.R. § 1.104(e), M.P.E.P. § 1302.14(V).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2007/0247402 A1
I. Kauvar, S. Yang, L. Shi, I. McDowall, & G. Wetzstein, “Adaptive Color Display via Perceptually-driven Factored Spectral Projection”, 34 ACM Transactions on Graphics 165:1–10 (Nov. 2015).
S. Roth, I. Ben-David, M. Ben-Chorin, D. Eliav, & O. Ben-David, “10.2: Wide gamut, high brightness multiple primaries single panel projection displays”, 34 Society for Info. Display Int’l Symposium Digest of Tech. Papers 118–121 (May 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487